—In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Employees’ Retirement System dated February 18, 2000, which denied the petitioner’s application for performance of duty disability *579retirement benefits, the petitioner appeals from a judgment of the Supreme Court, Kings County (Bernstein, J.), dated December 5, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the administrative determination under review was supported by “some credible evidence” when examined in accordance with the applicable standards (see Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760).
The petitioner’s remaining contention is without merit. Florio, J.P., Friedmann, H. Miller and Townes, JJ., concur.